F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           JUL 19 2002
                                   TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                              Clerk

 JAMES BENJAMIN WHITE,

               Plaintiff - Appellant,                   No. 02-1176
          v.                                       (D. C. No. 01-Z-2340)
 UNITED STATES OF AMERICA;                             (D. Colorado)
 UNITED STATES DEPARTMENT
 OF JUSTICE; STATE OF UTAH;
 STATE OF COLORADO; BOULDER
 COUNTY, CO.; PATRICK D.
 BUTLER; and HUGO CASAR,

               Defendants - Appellees.


                             ORDER AND JUDGMENT         *




Before SEYMOUR , HENRY , and BRISCOE , Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously to honor appellant’s request for decision on the briefs without oral

argument. See Fed. R. App. P. 34(f). The case is, therefore, ordered submitted

without oral argument.



      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      James Benjamin White, a state prisoner proceeding pro se, filed a complaint

pursuant to 42 U.S.C. § 1983 against the above-listed defendants, seeking

monetary damages. In his original complaint, Mr. White alleged various

constitutional violations, including the violation of his right to be free from

double jeopardy and his right to effective counsel, stemming from his apparent

extradition from the State of Utah to the State of Colorado. Mr. White seeks

immediate release and monetary damages. He also seeks leave to proceed        in

forma pauperis (“ifp”).

      The magistrate judge directed Mr. White to cure various deficiencies in his

complaint, including the omission of the identification of the individuals who

personally participated in the alleged violation of his rights. The district court

noted that Mr. White’s attempt to amend his complaint merely reiterated his

previous claims, and did not illuminate the identity of the individuals involved in

the alleged constitutional violations. The district court noted that, to the extent

Mr. White seeks immediate release, his sole federal remedy is a writ of habeas

corpus pursuant to 28 U.S.C. § 2254. The district court also concluded that, to

the extent Mr. White seeks damages stemming from probation proceedings, his

request for damages is premature under   Heck v. Humphrey , 512 U.S. 477, 486-87

(1994), because he has not shown that the results of the probation proceedings

have been invalidated.


                                          -2-
       We will review de novo the district court’s sua sponte dismissal for failure

to state a claim upon which relief can be granted.    See 28 U.S.C. §

1915(e)(2)(B)(ii); Perkins v. Kansas Dep’t of Corr.    , 165 F.3d 803, 806 (10th Cir.

1999); Whitney v. New Mexico , 113 F.3d 1170, 1173 (10th Cir. 1997) (sua sponte

dismissal). “In reviewing the district court’s dismissal, we accept as true

plaintiff’s allegations, which will be construed in the light most favorable to the

plaintiff.” Durre v. Dempsey , 869 F.2d 543, 545 (10th Cir. 1989). Because Mr.

White proceeds pro se, we liberally construe his pleadings.       See Haines v.

Kerner , 404 U.S. 519, 520 (1972) (per curiam).

       When a state prisoner seeks damages under § 1983, we “must consider

whether a judgment in favor of the plaintiff would necessarily imply the invalidity

of [the prisoner’s] conviction or sentence; if it would, the complaint must be

dismissed unless the plaintiff can demonstrate that the conviction or sentence has

already been invalidated.”    Heck , 512 U.S. at 487. Moreover,    Heck “applies to

proceedings that call into question the fact or duration of parole or probation.”

Crow v. Penry , 102 F.3d 1086, 1087 (10th Cir. 1996) (per curiam). We agree

with the district court’s determination that Mr. White’s allegations “necessarily

imply the invalidity” of his conviction, sentence, or parole determination, Rec.

doc. 18, at 3 (district court order filed Feb. 19, 2002), for which “habeas corpus is

the exclusive remedy.”    Heck , 512 U.S. at 481.



                                            -3-
      Having reviewed Mr. White’s appellate brief, the district court’s order, and

the appellate record, we conclude that the district court correctly dismissed Mr.

White’s § 1983 action. Thus, for substantially the same reasons set forth in the

district court’s order, we DENY Mr. White’s request for leave to proceed ifp and

DISMISS this appeal.



                                               Entered for the Court,


                                               Robert H. Henry
                                               Circuit Judge




                                         -4-